Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 1 of 52

UNITED STATES DISTRICT COURT

 

DISTRICT OF MARYLAND
Jane Doe,
Jury Trial Demand
Plaintiff,
VERIFIED COMPLAINT
Vv.
Case No.:
Loyola University Maryland,
Defendant.

 

 

 

 

Plaintiff Jane Doe’ ("Plaintiff’) as and for her Complaint against Loyola University
Maryland respectfully alleges as follows:
THE NATURE OF THIS ACTION
1, Jane Doe seeks damages and injunctive relief from the unlawful actions taken and
procedures employed by Defendant and its agents that resulted in the wrongful suspension of
Plaintiff, then a first-year student. The suspension was the result of a rigged and unfair
disciplinary process put in place to rush to a pre-determined result and to minimize legal risk,
with deliberate disregard for the consequences to Plaintiff, in violation of both state and
federal law.
THE PARTIES
2. Plaintiff Jane Doe resides in the State of Virginia. Jane Doe was a full-time student at

Loyola University Maryland in Spring 2019.

 

1 Plaintiff has filed a Motion to proceed pseudonymously.
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 2 of 52

. Defendant Loyola University Maryland is a private, liberal arts college and a domestic non-
profit corporation incorporated in Maryland, with its principal place of business located at
4501 N. Charles Street, Baltimore, MD 21210.

JURISDICTION AND VENUE
. This Court has federal question and supplemental jurisdiction pursuant to 28 U.S.C. § 1331
and under 28 U.S.C. § 1367 because: Plaintiff states claims arising under the Constitution
and laws of the United States, including Title IX of the Education Amendments of 1972, 20
U.S.C. §§ 1681-88; and the state law claims are so closely related to the federal law claims
as to form the same case or controversy under Article III of the U.S. Constitution.
. Plaintiff also invokes this Court’s jurisdiction pursuant to 28 U.S.C. § 1332, because the
matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs,
and is between citizens of different states.
. This Court has personal jurisdiction over Defendant on the grounds that it is conducting
business within the State of Maryland.
. Venue for this action properly lies in this district pursuant to 28 U.S.C. §1391 because
Defendant is considered to reside in this judicial district and a substantial part of the events
or omissions giving rise to the claim occurred in this judicial district.

FACTUAL BACKGROUND
Loyola University Maryland

. Defendant is a private university with a student population of approximately 4,000

undergraduate students.
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 3 of 52

9. During the 2018-2019 academic year, the United States Department of Education (“ED”)
distributed billions of dollars to public and private colleges and universities for students
attending their schools. Upon information and belief, Loyola University Maryland was a
recipient of such federal funding.

B. Growing National and Federal Pressure to Hold Accused Students Responsible for
Sexual Assault

10. This case arises amidst a growing national controversy stemming from the Department of
Education’s Office of Civil Rights (“OCR”) threats to withhold federal education dollars in
order to compel colleges and universities to address so-called “sexual violence” on
campuses.

11.OCR’s threatened withholding of federal funds puts great pressure on Defendant and other
universities to treat students accused of sexual misconduct with a presumption of guilt and to
simply punish the student in order to avoid jeopardizing the flow of taxpayer dollars, under
the guise of making campuses safe.

12. As detailed below, for years, Defendant and other universities were under federal scrutiny
from the ED for alleged indifference to sexual violence on campus in violation of Title IX,
and for violations of the Clery Act, which requires colleges to keep and disclose information
about crime on and near their respective campuses. Title [IX compliance is monitored in part
by the ED which can impose civil penalties and can suspend institutions from participating in
federal student aid programs.

13. Upon information and belief, Defendant’s violations of Plaintiff's rights occurred in part

because of threats by the federal government that universities could lose federal funding or
Cc.

Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 4 of 52

face other adverse consequences for not finding students like Plaintiff responsible for sexual
assault. Evidence of this pressure includes but is not limited to, the White House’s April
2014 report entitled “Not Alone”, which encouraged schools to combat sexual assault on
campuses and warnings that if colleges do not adhere to Title IX they “risk[] losing federal
funds” and/or face potential lawsuits filed by the Department of Justice.”

Federal Statutory and Regulatory Requirements Concerning Allegations of Sexual
Assault,

14. The issue of sexual assaults on college and university campuses is primarily addressed by an

act of Congress known as Title [IX of the Education Amendments of 1972, 20 U.S.C.

§§ 1681-1688. Title IX applies to all public and private educational institutions that receive
federal funds, including colleges and universities. The statute prohibits discrimination on the
basis of sex in a school’s “education program or activity,” which includes all of the school’s
operations.’ A school specifically agrees, as a condition for receiving federal funds, to

operate all of its programs and activities in accordance with Title IX and the Department of
Education’s Title IX regulations. This agreement is known as an “assurance of compliance.”
In this respect, Title IX is no different from other federal legislation that conditions the

entitlement to federal funds on adherence to a federal regulatory scheme.

15. Defendant, as a recipient of federal funds, is bound by Title LX and its regulations, and, upon

information and belief, has executed an assurance of compliance.

 

2 See https://www.notalone. gov/assets/report.pdf.
320 U.S.C. §§ 1681(a), 1687.
434 CFR. § 106.4(a)-(c).
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 5 of 52

16. Since regulations were first promulgated under Title [IX in 1972°, there has been a
requirement that a school “adopt and publish grievance procedures providing for the prompt
and equitable resolution of student . . . complaints alleging any action which would be
prohibited by” Title IX or its regulations.® Both the Department of Education and the
Department of Justice have set forth this requirement by way of regulation.’ It has also long
been recognized by “[t]he Supreme Court, Congress, and Federal executive departments and
agencies . . . that sexual harassment of students can constitute discrimination prohibited by
Title LX.” “Sexual Harassment” is broadly defined as “unwelcome conduct of a sexual
nature” that includes sexual intercourse, sexual assault, and rape. Student-on-student sexual
harassment is prohibited by Title IX, as are other forms of sexual harassment.°

17. The Office for Civil Rights (“OCR”) of the Department of Education investigates and
administratively enforces Title IX as it relates to sexual harassment. In 2001, OCR
promulgated regulations pursuant to notice-and-comment rulemaking! in a document
entitled “Revised Sexual Harassment Guidance: Harassment of Students by School
Employees, Other Students, or Third Parties” (“2001 Guidance”).!! OCR issued these

regulations to “continue[ ] to provide the principles that a school should use to recognize and

 

US. Dep’t of Education, Office for Civil Rights, Revised Sexual Harassment Guidance: Harassment of Students by School
Employees, Other Students, or Third Parties — Title IX (2001) at 36 n.98 (notice of publication at 66 Fed. Reg. 5512 (January
19, 2001)) (“2001 Guidance”), available at http:/Awww2.ed.gov/about/offices/list/ocr/docs/shguide. pdf.

6 34 CFR. § 106.8(b)

734CFR. § 106.8(b) (Dep’t of Education); 28 C-F.R. § 54.135(b) (Dep’t of Justice).
8 2001 Guidance at 2 & n.3.

9 Id, at 2-3 & nn.2, 3, 6, 8, 20.

10 ig. at ii.

1! See note 3 supra,
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 6 of 52

effectively respond to sexual harassment of students in its program as a condition of
receiving Federal financial assistance.” !

18. Title IX’s regulations, including the 2001 Guidance, have the force and effect of law, for
they affect individual rights and obligations, and were the product of notice-and-comment
rulemaking.

19. In the 2001 Guidance, OCR recognized that “procedures adopted by schools will vary
considerably in detail, specificity, and components, reflecting differences in audiences,
school sizes and administrative structures, State or local legal requirements, and past
experience.”!? Nevertheless, OCR has identified a number of factors to be used in
determining whether a school’s procedures satisfy the “prompt and equitable” requirement of
the regulations.

20. First, in a section entitled “Due Process Rights of the Accused,” OCR states that the
procedures must not only “ensure the Title IX rights of the complainant,” but must do so
while “according due process to both parties involved.” This Title IX “due process”
requirement applies to both state and private colleges and universities.'5

21. The “prompt and equitable” procedures that a school is required to implement to “accord due
process to both parties involved” must include, at a minimum: “Notice . . . of the procedure,
including where complaints may be filed”; “Application of the procedure to complaints

alleging [sexual] harassment . . .”; “Adequate, reliable, and impartial investigation of

 

!2 9001 Guidance at i.
13 2001 Guidance at 20.
14 14. at 22.

15 Td, at 2, 22.
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 7 of 52

complaints, including the opportunity to present witnesses and other evidence”; “Designated
and reasonably prompt timeframes for the major stages of the complaint process”; and
“Notice to the parties of the outcome of the complaint . . . .”!6

22.A school also has an obligation under Title IX to make sure that all employees involved in
the conduct of the procedures have “adequate training as to what conduct constitutes sexual
harassment,” which includes “alleged sexual assaults.”!7

D. 2011 Dear Colleague Letter clarifies certain elements of basic fairness to be
provided to the accused.

23.In April 2011, OCR issued a “significant guidance document” commonly referred to as the
“Dear Colleague Letter.”!®
24, The Letter reaffirmed the vitality of the 2001 Guidance while putting pressure on schools to
find students accused of sexual assault responsible. As set forth in the Letter, OCR states that
compliance with Title IX requires the following:
a. A school’s “Title IX coordinator [the official charged with compliance] should review
the [school’s] disciplinary procedures to ensure that the procedures comply with the
prompt and equitable requirements of Title IX.’!”
b. “Although a school may need to delay temporarily the fact-finding portion of a Title

IX investigation while the police are gathering evidence, once notified that the police

 

16 14 at 20.
17 14. at 21.

18 Dear Colleague” Letter from Russlynn Ali, Assistant Secretary for Civil Rights, U.S. Department of Education (Apr. 4,
2011), available at http://;www2.ed.gov/about/offices/list/ocr/letters/colleagues-201 104.pdf.

19 Td. at 8.
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 8 of 52

department has completed its gathering of evidence . . . , the school must promptly
resume and complete its fact-finding for the Title IX investigation.”2°

c. The complainant and the accused student “must have an equal opportunity to present
relevant witnesses and other evidence.””!

d. The complainant and the accused student “must be afforded similar and timely access
to any information that will be used at the hearing. For example, a school should not
conduct a pre-hearing meeting during which only the [complainant] is present and
given an opportunity to present his or her side of the story, unless a similar meeting
takes place with the [accused student].”?2

e. “Schools must maintain documentation of all proceedings, which may include written
findings of fact, transcripts, or audio recordings.”

f. “[S]chools [should] provide an appeals process.”*

g. “In sexual violence cases, the fact-finder and decision-maker also should have
adequate training or knowledge regarding sexual violence.”

h. “If an investigation or hearing involves forensic evidence, that evidence should be
reviewed by a trained forensic examiner.””°

E. 2011 Dear Colleague Letter and April 29, 2014 guidance question and answers

rescinded, more specific requirements related to burden of proof placed on school
and requirements to consider exculpatory evidence implemented.

 

20 Tq at 10 (emphasis added) (footnote omitted).
21 7g at 8.

22 Td. (emphasis added).

23 1d. at 12 (emphasis added).

24 Id

257d. (emphasis added).

26 ig (emphasis added).
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 9 of 52

25.In September 2017, in response to concerns that prior guidelines had created a system that
had gone too far and was treating the accused unfairly, the OCR issued a “significant
guidance document” entitled “Q&A on Campus Sexual Misconduct.” That Q&A rescinded
the Dear Colleague letter and the Questions and Answers on Title IX Sexual Violence dated
April 29, 2014, noting that the withdrawn documents “ignored notice and comment
requirements, created a system that lacked basic elements of due process and failed to ensure
fundamental fairness.?”

26. The 2017 Q&A, while reaffirming the vitality of the 2001 and 2006 Guidance Documents,
made notable changes from the guidance provided in the Dear Colleague Letter and the 2014
Q&A Guidance, including:

a. Requiring that the trained investigator “analyze and document the available evidence
to support reliable decisions, objectively evaluate the credibility of parties and
witnesses, synthesize all available evidence—including both inculpatory and
exculpatory evidence—and take into account the unique and complex circumstances
of each case. (emphasis added)

b. Removing the requirement that findings of fact and conclusions must be reached by
applying a preponderance of the evidence standard and allowing institutions to decide
whether to apply the more likely than not preponderance standard or the highly

probable clear and convincing evidence standard”®;

 

27 hitps://www2.ed.gov/about/offices/list/ocr/docs/qa-title-ix-201709.pdf
28 Id. at Question 8
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 10 of 52

c. Making it clear that the burden is on the institution, and not on either party, to gather
sufficient evidence to reach a fair and impartial determination as to whether sexual
misconduct has occurred??; and

d. Removing the 60-day deadline for adjudication of claims in favor of a prompt
resolution of claims that afforded both parties fairness.

F. Defendant’s Policy Prohibiting Discrimination, Harassment and Related
Misconduct.

27. Defendant’s “Sexual and Gender Based Misconduct” policy sets forth the definitions
applicable to allegations of sexual misconduct, as set forth below: (See Exhibit 1 — Loyola
University 2018-19 Community Standards).

21.SexualandGenderBasedMisconduct

For purposes of this section, “consent” is defined as an affirmative indication by words
and/or actions of a voluntary agreement to engage in the particular sexual act or conduct
in question. Consent for one sexual act or conduct does not constitute consent to all
sexual acts or conduct. Consent can be withdrawn at any time, and once withdrawal of
consent has been expressed, sexual activity must cease. Consent cannot be obtained
through the use of force, threat, intimidation, or coercion. Consent cannot be given by
someone who is not able to effectively communicate or to understand the nature of the
conduct being engaged in as a result of incapacitation due to consuming drugs or alcohol
or for any other reason (including but not limited to being unconscious, asleep, or
otherwise unaware that sexual activity is occurring). Incapacitation may also exist
because of a physical, mental or developmental disability. Silence or absence of
resistance on the part of an individual does not constitute their consent.

Sexual and gender based misconduct includes gender based harassment that does not
involve conduct of a sexual nature.

a. Sexual Harassment

Sexual harassment is defined as unwelcome sexual advances, requests, and other verbal
or physical conduct of a sexual nature when submission to or rejection of such conduct is

 

29 Td. at question 6

10
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 11 of 52

a condition or basis for employment or educational decisions affecting the individual, or
which is sufficiently severe, pervasive, and objectively offensive as to have the purpose
or effect of unreasonably interfering with an individual’s performance or creating an
intimidating, hostile, or offensive educational or work environment.

b. Sexual Verbal Abuse

Sexual verbal abuse is using language that is sexual in nature and unwanted on the part of
another person. Examples include but are not limited to phone calls or use of written
and/or verbal communication that are intimidating, threatening, or obscene in nature.

c. Sexual Assault

Sexual assault includes any sexual act or sexual contact without consent, including
intercourse; oral sex; unwanted touching of an intimate body part of another person, such
as sexual organs, buttocks, or breasts; or an attempt of any of the above. Rape is a type of
sexual assault. This description of prohibited sexual acts and conduct is not intended to
be inclusive of all conduct that could fall within this category. It is the intent of this
policy to provide notice that any unconsented sexual conduct, whether by a stranger or an
acquaintance of the victim, is prohibited.

d. Domestic Violence

Domestic violence includes felony or misdemeanor crimes of violence committed by a
current or former spouse of the victim by a person with whom the victim shares a child in
common, by a person who is cohabitating with or has cohabitated with the victim as a
spouse, by a person similarly situated to a spouse of the victim under the domestic or
family violence laws of Maryland, or by any other person against an adult or youth victim
who is protected from that person’s acts under the domestic violence laws of Maryland.

e. Dating Violence

Dating violence encompasses a broad range of behaviors, including sexual assault,
physical abuse, and other forms of violence committed by a person who is or has been in
a social relationship of a romantic or intimate nature with the complainant and where the
existence of such a relationship is determined based on the length of the relationship, the
type of relationship, and the frequency of interaction between the persons involved in the
relationship.

f. Stalking

Stalking means engaging in a course of conduct directed at a specific person that would
cause a reasonable person to fear for their safety or the safety of others, or suffer

11
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 12 of 52

substantial emotional distress.
g. Sexual Exploitation

Sexual exploitation means taking non-consensual or abusive sexual advantage of another
person for one’s own advantage or benefit or for the advantage or benefit of anyone other
than the person being exploited. Examples include but are not limited to non-consensual
photography, video, or audio recording sexual images or activity, distributing images of
sexual activity without consent, allowing others to observe a consensual sexual act
without the prior knowledge or consent of all involved parties, and voyeurism.

28. The “Procedures for Adjudicating Charges of Sexual Misconduct” provide as follows:

The University’s procedures provide for prompt, fair, equitable, and impartial
investigation and resolution of all reports of sexual misconduct. Investigations and
hearings will be conducted by officials who have received annual training on the
issues related to domestic violence, dating violence, sexual assault, and stalking
and on how to conduct an investigation and hearing process that protects the safety
of participants and promotes accountability. Actions by the police or criminal
courts do not in any way preclude the University from pursuing charges through
the University’s student conduct system. Similarly, pursuit of charges through the
student conduct system does not preclude the pursuit of criminal charges. In cases
where law enforcement directs the University to suspend its investigative efforts,
the University will cooperate with all investigative efforts and will promptly
resume its own investigation or adjudication of the case when permitted to do so.
Reports of sexual assault, dating violence, domestic violence, and stalking will not
be resolved through mediation.

All participants will be treated with dignity, respect, and sensitivity. The
complainant and respondent will be notified of the date, time and location of each
hearing, meeting, or interview that the student is required or permitted to attend
and shall have the right to be accompanied by an advisor of choice. The time
frame for conducting the investigation is usually 60 University business days. The
time frames for the hearing panel proceedings and any appeal(s) are set forth
below. Each of these deadlines may be extended for good cause. The University
will notify the parties when a delay is anticipated.

The Title IX Deputy for Students will provide the respondent with timely written
notice of the reported violation, including the date, time and location of the alleged
violation, the type of sexual misconduct alleged, the conduct allegedly constituting
the violation, and the range of potential sanctions associated with the alleged
violation. The Title IX Deputy for Students (or their designee) will designate an
investigator and coordinate the logistics of the investigation process. The

12
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 13 of 52

complainant and respondent shall have the right to submit to the investigator
evidence, witness lists, and suggested questions for witnesses. At the conclusion of
the investigation, the investigator shall prepare a written report summarizing and
analyzing the evidence. The complainant and respondent will receive the
investigative report and may submit a written response to the Title IX Deputy for
Students (or their designee) within five University business days. The Title IX
Deputy for Students (or their designee) will provide the written response to the
Office of Student Conduct to be included in the materials reviewed by the hearing
panel. Each party’s written response, if any, will be shared with the other party.
Based on the investigation and the parties’ responses, if any, the Office of Student
Conduct may schedule a sexual misconduct hearing panel, usually within 15
University business (sic) following receipt of the investigative report and parties’
responses from the Title IX Deputy for Students (or their designee). .

All hearings, also known as proceedings, involving sexual misconduct will be
conducted in accordance with the normal rules and procedures of the student
conduct process with special sensitivity to the nature of the charges and the best
interests of all parties involved. All participants are expected to maintain
confidentiality regarding the proceedings, except that the complainant and the
respondent may not be required to maintain confidentiality as to the outcome of
the proceedings and any directives regarding confidentiality shall not impede the
parties’ ability to obtain and present evidence or otherwise support or defend their
interests. In recognition of the unique nature of sexual misconduct cases, the
procedures specified in this section supersede any conflicting provisions of the
University student conduct process.

i. The sexual misconduct hearing panel will be comprised of one faculty member,
one administrator, and the Director of Student Conduct (or their designee). All
panel members will receive special training on sexual misconduct cases. Both the
complainant and the respondent will receive the list of potential hearing panel and
appeal panel members and will have one University business day to request
removal of any member who they believe could not be objective toward them
based on previous interactions. A request for removal must state with specificity
the grounds for removal. The Dean of Students (or their designee) shall review the
merits of a request for removal, including discussing with the challenged panel
member(s) whether the member(s) could serve objectively (sic) The Dean of
Students (or their designee) shall make the final decision regarding removal.

ii. If, in the judgment of the Director of Student Conduct (or their designee), the
timing of the proceedings precludes the participation of a faculty member, the
Director of Student Conduct (or their designee) and a University administrator will
serve as hearing officers for the case.

13
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 14 of 52

iii. The respondent and complainant may each have an advisor present throughout
the entire process, including the hearing. The advisor is not allowed to address the
investigators, address the hearing panel, or question witnesses. The advisor cannot
serve as a witness. Both the complainant and the respondent can have an advisor
of choice, which can include parents, attorneys, or others who are not fulltime
members of the University community. Disruptive advisors will be removed from
the process, and the process will continue. Students are required to notify the
Office of Student Conduct one University business day in advance of the hearing
date if a student plans to bring an advisor. Advisors can request an outline of their
role and expectations for their participation in the student conduct process.

iv. Under Title IX, both the respondent and complainant have a right to similar and
timely access to information that will be used at the hearing. The hearing
materials, or instructions for how to view certain materials, normally will be
distributed to the parties and the members of the hearing panel five University
business days prior to the hearing.

v. The respondent and the complainant each have the right to bring fact witnesses
to the hearing to testify on their behalf. There is no limitation placed on the
number of fact witnesses; however, students are required to notify the hearing
officer of the names of witnesses attending the hearing at least one University
business day in advance of the hearing. In the event that a fact witness cannot
attend a hearing, the fact witness may email or personally deliver a signed written
statement directly to the hearing officer in advance of the scheduled hearing.
Students also may submit up to two character witness statements in writing to the
Office of Student Conduct at least one University business day prior to the
hearing.

vi. The hearing will begin with the panel chair going over the student rights and
responsibilities for the respondent, and then reading the charges. The respondent
will have the opportunity to present a brief statement to the panel and respond to
questions from the panel. The complainant will then have an opportunity to
present a brief statement to the panel and respond to questions from the panel.
Either party may choose to present their testimony outside of the presence of the
other party, but the non-testifying party will be able to listen to the testimony
remotely. The parties have the right to listen to all testimony given during the
hearing, if they so choose. The panel will then call witnesses and has the ability to
recall the parties and any witness for clarification. The complainant has the right to
provide a written impact statement that describes how the incident has affected
them. The impact statement is reviewed by the hearing panel only if a
determination of responsibility is made and before a sanction is determined. If an
impact statement was submitted and reviewed by the hearing panel, a copy will be
provided to the respondent with the decision letter.

14
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 15 of 52

vii. Statements or questions regarding the past sexual history of the respondent or
complainant generally may not be presented as evidence during the hearing except
as they relate to the past sexual history of the respondent with the complainant, to
prove the source of an injury, to prove prior sexual misconduct, to support a claim
that a party has an ulterior motive, or to impeach a party’s credibility after that
party has put their own sexual conduct at issue. Evidence regarding a student’s
medical history, including mental health counseling, treatment or diagnosis, may
not be presented without that student’s consent.

viii. The panel will make findings of fact and determinations using a
preponderance of evidence standard. If the panel determines that the respondent is
responsible for a violation of this policy, the panel will decide the appropriate
sanctions in accordance with the Student Code of Conduct. Drug or alcohol use by
the respondent is not a defense to a charge of sexual misconduct and will not be
considered a mitigating factor in assessing an appropriate sanction. Violations of
the sexual misconduct policy are serious and the range of sanctions includes the
following: written reprimand, fine, restitution, educational project, alcohol and
drug screening/education/treatment, civility hours, parental notification, restricted
access or privileges, senior week restrictions, loss of room selection privileges,
relocation to another residence, restricted contact, social restrictions, residence hall
probation, disciplinary probation, deferred suspension from the residence halls,
deferred suspension from the University, suspension from the residence halls,
suspension from the University, expulsion, student development assessment and
evaluation, periodic drug testing, postponement of activity participation and
conferring of honors and degrees, mentoring with an administrator, Jesuit
reflection, and continuation/modification or (sic) interim measures.

ix. The respondent and the complainant will be informed concurrently in writing
of the outcome of the hearing, also known as the result, normally within ten (10)
University business days. Both parties will receive written notice of any sanctions
imposed on the respondent, except that in cases of non-violent sexual harassment
the complainant will only receive notice of any sanctions that relate directly to the
complainant. The result must also include the rationale for the result and the
sanctions.

x. The complainant and the respondent each have the right to appeal the hearing
panel’s decision and/or the sanction to the University Board on Discipline. In
cases where appeals are submitted by both parties, both appeals will be considered
together by the same board. If only one party appeals, the other party has the right
to attend the hearing and participate. Unless indicated otherwise in the original
decision letter, the type written appeal should be submitted via email or in person
to the Dean of Students in Jenkins Hall 105. The appeal must be submitted within

15
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 16 of 52

five University business days of receipt of the decision letter of the hearing panel.
If a party does not appeal the hearing panel’s decision within this time period, they
have waived a right to appeal. An appeal must be based upon one or more of the
following grounds:

° The party alleges that their rights to a fair hearing were violated.

° The party alleges that new evidence that was not available for the original
hearing might impact the decision of responsibility or determination of sanction.

. The party alleges that the sanctions imposed are grossly disproportionate to
the findings of responsibility.

The burden is on the student to provide support in the appeal letter for the asserted
grounds. The Dean of Students (or their designee) shall determine whether the
student has provided sufficient support for each asserted ground. failure to follow
the guidelines or to provide sufficient support for the asserted grounds will result
in the Dean of Students (or their designee) determining that only certain asserted
grounds should be submitted for review by the University Board on Discipline or
that the appeal should be dismissed without further proceedings. When an appeal
letter is accepted, the other party will be given a copy of the appeal letter and the
opportunity to submit a written response within five University business days.

No panel members who were involved in the original hearing will serve on the
University Board on Discipline for the appeal. For appeals in sexual misconduct
cases, the Board is comprised of at least one faculty member and up to two
University administrators. The University reserves the right to have a modified
board hear the appeal when circumstances warrant it.

The University Board on Discipline that hears the appeal can take the following
actions: affirm the original decision of the hearing panel, affirm the original
decision of responsibility for some or all of the charges and change the sanction
(sanction may be reduced or increased), reverse the original decision of
responsibility for some or all of the charges, or remand the matter to the original
hearing panel for further consideration. Upon remand, if the original hearing panel
affirms its prior decisions regarding responsibility and sanctions, the University
Board on Discipline shall continue its review and render a decision on the original
appeal(s). If the original hearing panel reverses or modifies its original decisions
regarding responsibility and/or sanctions, each party shall have a right to appeal to
the University Board on Discipline.

xi. Except in cases involving the discovery of new evidence, the Board will review
the hearing record, the appeal letter and response, and the decision and rationale of
the hearing panel. The Board may meet with the student who is making the appeal

and the original hearing officer. The other party may attend such meeting(s), but is

16
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 17 of 52

not required to do so. In cases where the appeal is based in whole or in part on a
claim of newly discovered evidence, the Board will first determine if the offered
evidence was not known at the time of the hearing and if it might impact the
decision of responsibility or determination of sanction. If the Board determines
that the evidence was not known at the time of the hearing and that it might impact
the decision of responsibility or determination of sanction, the Board will remand
the case to the original hearing panel for review and the panel will issue a new
decision letter taking into account the newly discovered evidence.

xl. The Board’s decision will be communicated concurrently in writing to both
the respondent and the complainant, normally within five University business days
of the appeal hearing. The decision of the University Board on Discipline is final,
and no further appeal is permitted by either party.
Retaliation
Any retaliation, reprisal, or intimidation directed toward a complainant or anyone
else as a result of reporting or participating in an investigation or adjudication of
alleged sexual misconduct is strictly prohibited. Any incidents of retaliation
should be reported immediately to Student Conduct and are considered a serious
violation.

28. The “Procedures for Adjudicating Charges of Sexual Misconduct” also provide as

follows as it relates to the possession of weapons on campus:

Weapons and Ammunition
Unauthorized use, possession, or storage of any weapon or ammunition on
University premises or at University sponsored activities is strictly prohibited.
This includes, but is not limited to firearms, BB guns, air rifles, slingshots,
paintball guns, swords, knives, tasers of any kind, ammunition, etc. Standard
sanction: expulsion.

G. The Night of January 20 and morning of January 21, 2019

29. At approximately 10:00 p.m., on January 20, 2019, Plaintiff, John Doe and approximately

eight (8) others were visiting, playing cards and drinking alcohol in Plaintiff's dorm room in

Flannery O’Connor dorm over the course of the evening.

17
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 18 of 52

30. During this time, John Doe consumed alcohol from a bottle in his backpack.

31. Plaintiff also consumed alcohol, in the form of two Smirnoff Ice bottles and two (2) shots of
vodka.

32. Eventually, the party broke up, and Plaintiff ended up alone in her room with John Doe, with
both parties sitting the floor.

33. After the room cleared out, Plaintiff and John Doe talked about and showed each other their
tattoos.

34. After several minutes of talking, Plaintiff asked John Doe if she could kiss him.

35. John Doe said “yes”.

36. Plaintiff and John Doe then kissed for several minutes.

37. John Doe went to the bathroom and then removed his shirt.

38. When John returned to Plaintiff's room, he began kissing Jane Doe again.

39. While Plaintiff and John Doe were kissing on her bed, there was a knock at Plaintiff's door.

40. Answering the door, Plaintiff found Kayla Ingram and Dominic Nesmith were there and
wanted to give Plaintiff and update on a friend who had made a suicidal statement earlier in
the evening and to get Dominic’s slippers.

41. Both witnesses stated John Doe was on Plaintiff’s bed with his shirt off at the time.

42. After the visitors left, John Doe removed his pants and asked Plaintiff if they could “fuck”

43. Plaintiff told John Doe that they had to wait for a few minutes because Plaintiff's roommate
had texted and said she needed something from the room.

44. While Plaintiff and John Doe waited for Plaintiff's roommate to get back, and then leave

again, they talked and Plaintiff asked John Doe if he was sure he wanted to have sex.

18
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 19 of 52

45.Jane Doe removed her clothes, leaving just under garments on.

46. After Plaintiff's roommate left, John Doe again asked Plaintiff if they could “fuck”.

47. Plaintiff asked if he still watned to have sex, John Doe pointed at his erect penis inside his
boxers and said suggestively, “what do you think?”

48. John Doe took off his own boxers and laid on his back on Plaintiff’s bed. Jane Doe removed
the rest of her undergarments at this point.

49. John Doe then leaned forward and grabbed the Plaintiff by the hips and moved her into a
straddling position on top of him.

50. While Plaintiff was straddling John Doe, he grabbed her hips very roughly. He then after
rutting against her, pushed her below him and then stuck his fingers roughly into Plaintiff's
vagina. He had given no earlier indication or asked to do this action. He at this point had
assumed the dominant positon on top of her and she could not see his hand or where it was
going.

51. This was painful for Plaintiff and caused her to bleed from her vagina, with blood getting on
her sheets. The plaintiff remained still, hoping that this would cause the act to end quicker
and for the pain to be over. After several minutes, John Doe removed his fingers. At this
point the Plaintiff did not give her full consent for any next actions, but did not say anything
as she was scared because he had pinned her down forcefully and she was much smaller than
he and was worried he could hurt her.

52. John Doe reached for his backpack on the ground by the foot of the bed to retrieve his Wallet
with the condom inside it. (Trojan extra thin grey condom). The Plaintiff stayed still, in pain,

John Doe placed his condom on his own erect penis.

19
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 20 of 52

53. John Doe then assumed the dominant position putting his entire weight on top of her and
then asked Plaintiff is he could choke her.

54. Plaintiff said she was not sure, and John Doe ignored this and then put his hands around
Plaintiff's neck and squeezed hard choking her.

55. As John Doe was starting to grab Plaintiff's neck, he also inserted his penis into Plaintiff's
vagina and started to thrust.

56. Plaintiff pushed at John Doe’s hands and after unwanted thrusts of his penis into her vagina,
and then she pushed his hands off of her neck resulting in redness and bruising.

57. After Plaintiff removed John Doe’s hands from her throat, John Doe placed his hands on
either side of Plaintiff's head and pushed his forearms and elbows onto Plaintiffs shoulders
and clavicle, causing pain in both of her shoulders and in her chest.

58. While John Doe was on top of Plaintiff, he had her pinned down and said “take it like a little
slut” several times.

59. John Doe then asked Plaintiff to scratch his back, which she did, lightly.

60. John Doe then asked Plaintiff to scratch harder, scared she complied. Plaintiff was afraid of
his actions.

61. He proceeded to call the plaintiff a little slut.

62. John Doe then ejaculated into the condom, pulled his penis from Plaintiff's vagina, and sat
up on the bed.

63. After that, John Doe removed the condom from his penis, threw it onto the floor, and started
to get dressed. The plaintiff, very quietly asked if John Doe ejaculated and he responded

with yes. And that is all that he said to her.

20
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 21 of 52

64. Plaintiff tried to talk with John Doe, but he did not respond to her, and then used his phone to
call Zoe Haas, to ask her to come get him so he could get into Hammerman.

65. John Doe then called Chuck Ogala, and told Chuck that he was still in Plaintiff's room, and
was coming to Hammerman.

66. Around that same time, John Doe also texted Eddie Leimbach, and then Zoe Haas.

67. When Zoe and Chuck arrived at Plaintiff's dorm room together, John Doe packed up his
backpack left with him.

H. John Doe Leaves Plaintiff’s Room

68. After leaving Plaintiff's room, John Doe allegedly broke down in the hallway, stating that
had been raped.

69. However, after several moments John Doe was able to walk and went to Hammerman.

70. Once at Hammerman, John Doe conversed with multiple people, including calling his ex-
girlfriend, who later observed the scratches on John Doe’s back.

71. John Doe and several witnesses describe the scratches as “severe”, however, photographs
taken on January 21, 2019, do not support that contention.

I, Plaintiff's actions following the assault

72. Plaintiff stayed in her room that night, and awoke to find a used rubber on the floor along
with a hunting knife left in the open position

73.On January 23, Plaintiff returned to her family home in Virginia, and on January 24, 2019,
Plaintiff presented at the doctor’s office for evaluation and treatment of the injuries she

suffered during the sexual encounter with John Doe.

21
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 22 of 52

74, There, a doctor performed a full examination on Plaintiff, which included taking photographs
of the visible bruising and swelling on Plaintiff's shoulders, hips, and neck.

75. Plaintiff also had her roommate take photographs of the bruises on her neck, shoulders, and
hips. (See Exhibit 2— Photos of Injuries).

76. An examination of Plaintiff's vagina showed a 1-cm first-degree vaginal tear at the introitus
on the superior aspect. The Plaintiff had abnormal uterine and vaginal bleeding, laceration of
the vagina, pain in shoulder, hips, and back, and was a victim of sexual abuse (See Exhibit 3
- Physical Examination of 24 January 2019).

77, X-rays were ordered, and Plaintiff was referred for physical therapy for the pain in her neck,
shoulder, and hips from the sexual encounter with John Doe.

78. Plaintiff underwent physical therapy for the pain in her neck, shoulder, and hips Physical
Therapy Records ~ starting 12 February and continuing through the present day. (See Exhibit
4 — Physical Therapy Records).

79. Plaintiff was placed on additional anxiety medications by the school psychologist during the
investigation process, and began to have flare ups of Panic Disorder that was previously in
remission.

80. Plaintiff was diagnosed with PTSD and is currently in counseling as of December 2019. (See
Exhibit 5 - Letter from LCSW — 16 November 2019).

J. Plaintiff is Informed of Allegations

81.On January 23, 2019, Plaintiff was verbally informed of the charges against her initiated by
John Doe, and also received an email from Title IX Deputy Coordinator for Students stating

that Loyola had issued a mutual no contact order between Plaintiff and John Doe. (See

22
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 23 of 52

Exhibit 6- Sexual Misconduct Incident Report Loyola University Maryland — 22 January
2019).

82. In addition to the No Contact requirement, the letter also forbade Plaintiff from discussing
the events with “any student at Loyola University unless this matter has been referred for an
official university action.” (Emphasis in original).

83. This was in contradiction of the spirit of the university guidelines, which stated: “any
directives regarding confidentiality shall not impede the parties’ ability to obtain and present
evidence or otherwise support or defend their interests” and undermined Plaintiff's ability to
defend herself.

84. However, even with the No Contact order, John Doe was seen around and near the plaintiff's
dorm, even though he was a day student

85. The Plaintiff obtained legal counsel and submitted her claim of sexual assault against John
Doe. (See Exhibit 7 - February 8, 2019).

K. Plaintiff Meets with Defendant’s Investigator

86. From the beginning of this case, there was obvious gender bias against the Plaintiff. John
Doe was reported to be pansexual. The administration took overt actions to protect John Doe
from the charges against him, possibly because he launched the initial sexual assault claim
against the Plaintiff and they rushed to judgement before the Hearing, or they didn’t want to
deter other students from reporting sexual assault by punishing someone who made a claim

of sexual assault, or because of his sexual orientation.

23
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 24 of 52

87. Title [IX Coordinator, Kurita Kitsura, coordinated a single investigation, conducted by a
single person, Stephanie P. Karn, rather than separate investigations to independently and
objectively address each incident complaint.

88. It is unclear why Kitsura picked a single investigator to investigate both complaints, or what
Kitsura told the investigator in advance of accomplishing the investigation, but this approach
introduced significant bias into the investigative process that violated the Plaintiff's right to a
fair and impartial hearing.

89. The investigator either purposefully or negligently did not completely or objectively
investigate the Plaintiff complaints against John Doe. The investigative report findings and
conclusions did not include significant facts or analysis that would have supported the
Plaintiff's statements, either as a respondent or a claimant.

90. Even though the Plaintiff was allowed to respond to the report, it is evident that the Hearing
Panel either did not read her rebuttal or did not believe her over the investigator.

91.Stephanie P. Karn’s role as a litigator is to protect universities from lawsuits.

92. Additionally, Karn is known to have represented at least one accuser, in a case that resulted
in litigation and denial of the school’s motion to dismiss before settlement. See
https://deadspin.com/liberty-university-settles-claim-that-it-expelled-footb-1825023756

93. None of the interviews conducted by the investigator, Stephanie Karn, were recorded, so
there is no way to determine whether the questions were unbiased, of if any questions were
asked of witnesses that could have supported that the Plaintiff's claim that she had been
assaulted by John Doe. In particular, in the recorded testimony during the Hearing, one of the

two witnesses, Brandan Walsh, communicated that his statements to the investigator that

24
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 25 of 52

supported the Plaintiff as the victim appeared to have been minimized. (Exhibit 8 —- May 13,
2019 Recorded Hearing Testimony).

94. The Plaintiff also made several corrections to the statement as captured by the investigator
(See Exhibit 9 - Response to Investigative Report 12 April 2019).

95. Neither Plaintiff nor her advisor were permitted to interview any of the witnesses or attend
the witness interviews, leaving solely the summary of interview which were not recorded or
transcribed for use in the proceedings. This violated the Plaintiff's right to due process and
timely review of the information during the investigative process, and later to a fair and
impartial hearing, especially given that David Tiscione reported to the Appeals Board that
the Panel placed so much emphasis on witness statements from the report (and not the
Plaintiffs statements or physical evidence as captured in the report). (See Exhibit 10 - David
Tiscione’s Statement at Appeals Hearing).

96. These initial actions by the defendant to have a single attorney conduct a single
investigation, to focus on statements of witnesses that not present during the assault on
whether John Doe was inebriated to consent to sex, not to analyze relevant physical
evidence, not to analyze injuries to the Plaintiff, was negligent or intentional. If this report
was reviewed by the Title IX attorney prior to finalizing the report, it represents a
coordinated effort not to fully investigate the Plaintiff claims that John Doe sexually
assaulted her, or to prove that John Doe could not consent to sex in his assault claim.

97. There were indications in the investigative report that John Doe was discussing the case with
at least one of the witnesses, Zoe Haas, as there was no way she should have known about

the knife, yet she made it a point to try to explain away the knife in her statement to the

25
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 26 of 52

investigator. Plaintiff reported this to the Dean of Students during the Appeal Process, and
was assured that the school would investigate, but there was no additional review of the
investigative process to find out if Zoe Haas had influenced any of the other witnesses, or
follow-on effort to review all of the witness statements in the investigative report. The
investigative report was used as a primary document to find the Plaintiff responsible
(according to statements he made in the Appeal Hearing). (See Exhibit 11 —Dean’s
Response to Plaintiff's Appeal).

98. During the investigative phase, prior to the original hearing, the Plaintiff was offered
counseling by the Title IX attorney, and assured that her privacy would be protected, but
when the Plaintiff later sought help from the school Psychiatrist, Dina Sokal, for anxiety and
fear, the school psychiatrist stated to the Plaintiff that it was her understanding that the
Plaintiff was responsible for the assault, and not John Doe. The Plaintiff also reported this
fact to the Dean of Students during the Appeal process. The Dean of Students did not
investigate this or try to determine if anyone from the Dean’s Office, Student Conduct
Office, or other school official had talked with the Psychiatrist about this case, even though it
clearly violated the Plaintiff's right to privacy and may indicate additional violations of her
rights by one or more of the parties in an attempt to influence the investigation, hearings,
decisions, and sanctions in this case. (See Exhibit 12- Appeal Response from Dean of
Students).

99. None of the care providers for Jane Doe were contacted or interviewed by the investigator,
and none of the medical reports were analyzed in the findings and conclusions. The failure of

the investigator to consult with licensed doctors and other care providers that supported the

26
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 27 of 52

Plaintiff's claims, or analyze the medical reports and physical evidence, violated the
Plaintiff's right to a complete and fair investigation and the 2017 Guidance that required that
the investigator consider both inculpatory and exculpatory evidence.

100. There were several issues in the formatting and content of the actual report that reflected
favorably on John Doe made the Plaintiff look guilty:

a. The investigative report was organized by the order of complaints, starting with John
Doe, effectively putting the Plaintiff in a respondent, or counter-stance position
throughout the entire report. This sequence of claim and counter-claim was also later
followed throughout the Hearing and Appeals Hearings. This made the Plaintiff look
guilty.

b. The primary focus and content of the report, using only one set of witness interviews
(conducted by a single investigator), was to identify the inebriated state of John Doe,
and corroborate statements from witnesses that were not present during the actual
assault. In addition, texts, and videos were collected to demonstrate that: the Plaintiff
knew that John Doe was inebriated, insinuate that the Plaintiff tried to isolate John
Doe, and to show that he was too drunk to consent to sex. (See Exhibit 13 —
Investigation Report).

c. The investigation report findings did not analyze or describe multiple items of
physical evidence that demonstrated that John Doe was able to communicate and
initiated sex with the Plaintiff, including: undressing himself, retrieving his condom
from his wallet and putting on his own condom, telling the Plaintiff that he wanted to

fuck her, initiating sex with the Plaintiff, choking the Plaintiff from a superior

27
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 28 of 52

position, calling the Plaintiff lewd names, removing own condom, unlocking his
phone and texting and facetiming with friends immediately after having sex, and
leaving an open knife in the Plaintiff's room. (See Exhibit 13 - Investigative Report).
. Discrepancies with John Doe’s account of what happened in the room alone with the
Plaintiff were never analyzed in any way by the investigator to see if John Doe’s
description of events was physically plausible, or whether there was any possibility
that he could in fact have perpetrated an assault on the Plaintiff and then cried rape
afterwards. Instead, the report emphasized how the Plaintiff consented to sex (which
initially was true, but changed as the sex turned into a forcible assault). (See Exhibit
13 - Investigative Report).

. The investigator never analyzed the physical aspects of the Plaintiffs claim that she
was assaulted by John Doe during sex or, as a respondent, items that could prove that
John Doe was capable of consent, including how as a male has to be sober enough to
ejaculate, that John Doe removed his own clothes and put on his own condom, John
Doe forcefully digitally penetrated the Plaintiff in a superior position, dressed himself,
and then texted his friends to come and get him. Instead, the majority of the
investigation focused primarily on John Doe’s claim that he was unable to consent,
with a heavy focus on corroborative witness statements to show that John Doe was
too drunk to consent and make it appear as if the Plaintiff was trying to isolate him so
that she could take advantage of him sexually.

The investigative report analysis conclusions did not provide any determinations at all

from the physical evidence (what happened with the condom, texting, walking around

28
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 29 of 52

the Plaintiff's room and Hammerman, undressing himself and putting on a condom,
ejaculating, etc.) that could either prove John Doe was capable of consent, or that
could show in any way that John Doe sexually assaulted the Plaintiff.

. The investigation report findings and conclusions did not address the medical report
that described the Plaintiffs injuries, or the medical assessment that the Plaintiff was
the victim of sexual assault. (See Exhibits 3, 4 ,5 - Medical Records and See Exhibit
13 - Investigative Report).

. One of the witnesses, Brandon Walsh, interviewed by the investigator, reported at the
hearing that the investigator had asked him who he really thought was the victim, and
he responded that it was the Plaintiff, but this information was never captured in the
statement recorded by the investigator. He further reported that the report appeared to
minimize his comments according to his testimony later in the hearing. (See Exhibit
14 - Brandon Walsh Statement).

The Plaintiff had to make several corrections to the investigators account of her own
statements. (See Exhibit 15 — Comments/Corrections/Clarifications to Plaintiff's
Recorded Interview Statement).

The report findings and conclusions made the Plaintiff look guilty and made John Doe
look innocent. If this work was reviewed by the Title [IX attorney before it was
distributed to the students, this demonstrates a group effort to make the Plaintiff look
guilty and to discount her claim against John Doe. As later attested by David Tiscione
during the Appeal hearing, the Original Hearing Panel largely used this report to make

a pre-determination about whether John Doe was incapacitated and whether the

29
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 30 of 52

Plaintiff ‘isolated’ John Doe in order to engage in sexual relations with him. (See
Exhibit 10 - Appeal Board Statement by David Tiscione).

. Atno time in the investigative report, was there ever any consideration or analysis by
the investigator or Hearing Panel that the ‘rape’ claim could be false or fabricated, or
that in fact John Doe committed a forcible sexual assault against the Plaintiff.

If there had been separate investigations based on the Plaintiff's complaint, the
Plaintiff's complaint would likely have been more impartially and fully investigated.
. Because all of the witnesses were interviewed by the single investigator, and the
interviews were not recorded, and because the witnesses were not present for either
hearing, there was only the investigator’s authoritative account of what they said.
Although the Plaintiff contested items in the report, David Tiscione later stated at the
Appeal Hearing that the Original Hearing Panel made their decision based upon
corroborating witness reports documented in the report that John Doe was inebriated.
David Tiscione specifically called out the Plaintiff's roommate’s comment that John
Doe was unintelligible, but the Hearing Panel never inquired about this during the
hearing. This indicates that the Hearing Panel either did not consider Plaintiff's
statement in her response to the investigative report that she heard John Doe’s
response clearly from her position sitting directly beside him on the bed, or they
ignored the Plaintiffs statements and believed the witness statement in the report.
(See Exhibit 10 - Appeals Board Testimony by David Tiscione and Exhibit 15 —

Comments/Corrections/Clarifications to Plaintiff's Recorded Interview Statement).

30
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 31 of 52

101. Ifthe Title IX coordinator reviewed the investigative report and did not highlight these
discrepancies, then the question needs to be asked, what guidance and oversight was
provided to the investigator and the investigative process in this case? On April 18, 2019,
Plaintiff received an email from Director of Student Conduct David Tiscione informing her
that he had received the Investigative Report and was scheduling an administrative hearing
regarding both sets of allegations to take place on April 29, 2019 at 3:00 p.m. (See Exhibit
17 - April 18, 2019 Letter).

102. Also attached to that email were approximately 145 pages of documents, which Plaintiff
was asked to review in preparation for that hearing.

L. Knife Ignored

103. When initially discussed with Kurita Katsura, Title [IX Coordinator, the Plaintiff was
advised that weapons on campus were prohibited, especially knives, and indicated that the
sanction is automatic expulsion, per the Loyola University Community Standards. (See
Exhibit 1- Loyola University 2018-19 Community Standards).

104. The day before the Hearing, David Tiscione summarily emailed the Plaintiff and stated
that they were removing the Knife charge from the Plaintiffs Sexual Misconduct Incident.

105. This action demonstrates a concerted bias to protect John Doe from review of the knife as
part of the sexual assault incident, which would have resulted in expulsion, and to prevent
the school having to report a weapon was involved in this incident.

106. By an email, dated May 11, 2019, Plaintiff inquired of David Tiscione why allegations of
John Doe’s possession of a knife had been removed from the charges. (See Exhibit 17 —

May 10, 2019 Email).

31
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 32 of 52

107. Inresponse, David Tiscione stated that since the knife was not alleged to have been used
as part of the sexual assault, it was not germane to the incident and would not be considered
a violation of Loyola policy. (See Exhibit 17 — May 10, 2019 Email).

108. The Plaintiff responded to David Tiscione that an open hunting knife was left in her room
during a sexual assault, and caused her significant fear, and was in violation of Community
Standards (See Exhibit 17 - May 11, 2019 Email).

109, Plaintiff was never provided any explanation for why Defendant, which insisted on
conducting the investigation into Plaintiff and John Doe as one investigation, was so eager to
remove consideration of the weapon’s violation from the investigation.

110. The issue of the opened knife was never addressed again, and John Doe was not held
accountable for this violation, by either the Original Hearing Panel, the Dean of Students, or
the Appeals Panel, despite it being left by a student who asserts he was so blackout drunk he
was unable to control his own actions. This violated the Plaintiff's rights to a fair and
impartial hearing, and was an overt action on the part of David Tiscione to protect John Doe
from consequences of an action that could not be refuted.

M. The May 13, 2019 Hearing

111. The hearing occurred on May 13, 2019, with Plaintiff's attorney present. (See Exhibit 8
— May 13, 2019 Hearing Transcript).

112. Plaintiff, John Doe, Brendan Walsh and Katie McDonnell provided statements.

113. During her testimony, Plaintiff described her interactions with John Doe, who she

described as an active and alert participant, who was very aggressive in the sexual encounter.

32
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 33 of 52

114. In his testimony, John Doe claimed to recall events up until he was in Plaintiff's bed, at
which point he recalled not wanting to have sexual contact with Plaintiff, but being unable to
move, and then nothing until he left Plaintiff’s room with Zoe and Chuck.

115. Brendon Walsh testified that he was with Plaintiff after the sexual encounter, and
Plaintiff appeared upset, though Brendan was uncertain if it was because of a fellow student
who had tried to harm himself or because of the sexual contact with John Doe, which
Brendan learned about at a later time.

116. David Tiscione claimed to have training and experience, but this was only his second
case as a Panel Lead. (See Exhibit 10 - Appeals Board Testimony by David Tiscione).

117. The gender bias was perpetuated by David Tiscione, the Director of Student Conduct,
who selected the members of the Hearing Panel and led the Hearing Panel. David Tiscione
treated the Plaintiff unfairly, and tried to protect John Doe from being found responsible for
the Plaintiff's claims against him.

118. David Tiscione’s bias against the Plaintiff is evident throughout this process, as described
below:

a. David Tiscione removed Plaintiff's weapons charge against John Doe the day prior to
the hearing, in violation of the processes documented in the Community Standards
Handbook. This violated the Plaintiff's due process in the sexual assault claim against
John Doe. Removal of any examination of the open knife that was left in Plaintiff's
room was particularly dubious given Defendant’s approach of consolidating all issues
into one grand adjudication. Removing consideration of the knife shows that

consolidation was done when it helped John, but not when it might benefit Plaintiff.

33
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 34 of 52

b. David Tiscione set the agenda of the Hearing Panel to cover John Doe’s complaint
first. Because the agenda started with John Doe’s complaint, the Plaintiff was
immediately established as a Respondent, and almost all of the Hearing Panel
questioning was based upon the investigative report and John Doe’s complaint, trying
to prove he was too drunk to consent to sex. As a result, the Hearing Panel did not
address the Plaintiff's complaint that John Doe had assaulted her until after they were
finished focusing on John Doe as an alleged victim. The Plaintiff's case did not
receive the same scrutiny as John Doe’s complaint.

c. During the original hearing David Tiscione demonstrated obvious bias in favor of
John Doe throughout the line of questioning. He peppered the Plaintiff with repeated
and specific personal questions about whether she wanted sex as the act was occurring
to try to show that she consented to the sexual acts which she claimed were rape. In
contrast, he asked very few questions of John Doe about what happened in the room
alone with the Plaintiff once John Doe stated that he could not remember anything.
The questions to John Doe were focused on ‘brown out’ and ‘black out.’ This
approach treated the Plaintiff as a respondent and made John Doe look like a victim.

d. David Tiscione filtered many of the cross examination questions the Plaintiff had
prepared for the Hearing Panel. Several questions were not asked, and others were
changed by David Tiscione when the questions were asked. (See Exhibit 22 — Hearing
Questions for John Doe, by Plaintiff). David Tiscione stated later in the Appeal
Hearing that the Hearing Panel did not need to ask these questions because John Doe

had already said he could not remember, or they would be considered as antagonizing

34
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 35 of 52

John Doe. The Appeal Hearing subsequently determined that the Original Hearing
Panel had adequately considered all of the questions in subsequent Appeal, and did
not reevaluate the hearing or sanctions against the Plaintiff or John Doe. The Appeal
Hearing Panel Members were never instructed to reevaluate this case or any of the
evidence.

. The Plaintiff was not allowed to be physically present in the room or cross examine
John Doe, the investigator, or witnesses during the original hearing or Appeal
Hearing.

The Original hearing panel did not analyze physical evidence or the Plaintiff's
statements of the Plaintiff's injuries and physical evidence in her complaint against
John Doe. Mr. Tiscione asked several leading and inappropriate questions after the
Plaintiff stated that the digital penetration performed by John Doe was not asked for,
and was unwelcome. This presumption that, because the Plaintiff never said ‘No’, she
consented to the forced pinning down and finger penetration by John Doe
accompanied by lewd language and choking violated her right to due process and an
impartial and unbiased hearing. (See Exhibit 10 — David Tiscione Appeals Statement).
. Mr. Tiscione stated during the Appeal Hearing that corroborative statements by
students close to the time of the incident, especially Jane’s roommate, Caitlyn Biltz,
were used to determine that John Doe could not consent to sex, rather than examining
the physical position of Caitlyn in the room, and the Plaintiff's statement in the
investigative report response that she heard John Doe’s responses clearly sitting

beside him in the bed. Mr. Tiscione never asked the Plaintiff about this during the

35
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 36 of 52

original hearing, and it would appear that either the Hearing Panel, led by Mr.
Tiscione, did not review the Plaintiff's statement or summarily discounted it in their
determination that John Doe could not consent. (See Exhibit 9 - Plaintiff Response to
Investigative Report).

. Mr. Tiscione stated in the Appeal Hearing discussion of sanctions that the Hearing
Panel determined John Doe did not intend to harm the Plaintiff. In other words, the
only thing the original Hearing Panel determined John Doe did to harm the Plaintiff
was to choke her and call her lewd names. The Hearing Panel determined that John
Doe did not violently or forcefully injure Jane Doe, digitally penetrate her to the point
of bleeding from her vagina, or leave an open hunting knife in her room as any type of
warning or half-acted upon action on the part of John Doe. There was no mention in
the sanctions of the physical injuries caused to the Plaintiff by John Doe, including
the vaginal tears, hurt shoulder, back, and hips that required months of physical
therapy. No mention of the diagnosis of PTSD. None of these were considered
aggravating factors in this incident by the members of the Hearing Panel.

Mr. Tiscione described at the Appeal Hearing that witness statements in the
investigative report as showing that the Plaintiff tried to ‘isolate’ John Doe, but he did
not appear to take into account that the dorm room’s doors lock for school and student
safety when closed. He either did not review or did not believe the Plaintiff's
contention that she did want to be alone with John Doe in order for both of them to
have consensual sex, which she stated very clearly in her response to the investigative

report and during the Original Hearing.

36
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 37 of 52

119. On May 29, 2019, Plaintiff received a letter from Defendant informing her that she had
been found responsible for Sexual and Gender Based Misconduct: Sexual Assault and not
responsible for Physical Conflict. (See Exhibit 19 - May 29, 2019 Letter).

120. The letter also informed Plaintiff that she would be suspended from Loyola from May 29,
2019 through January 12, 2020, have deferred suspension from January 12, 2020 until
January 12, 2021, continue to have no contact with John Doe, and be required to complete
Substance Education prior to December 6, 2019.

121. The letter also informed Plaintiff that both she had John Doe had the ability to appeal the
decision, by filing a typewritten appeal within five business days.

122. On June 4, 2019, Plaintiff submitted an appeal decision and sanctions imposed. (See
Exhibit 20 — June 4, 2019 Appeal Letter).

123. In her appeal, Plaintiff argued that her rights to a fair investigation and hearing were
violated, that the findings were inconsistent with the facts presented, and that the sanctions
imposed were grossly disproportionate to the findings of responsibility.

124. John Doe also appealed the sanction imposed on Plaintiff, arguing that the sanctions
imposed were insufficient and that Plaintiff should be suspended until after John Doe
graduated. (See Exhibit 21 — John Doe’s June 1, 2019 Appeal Letter).

125. John Doe also appealed the conclusion that he was responsible for sexual verbal abuse
and sexual assault, asserting that any harm he caused to Plaintiff could only have occurred in
self-defense, despite still maintaining that he had no recollection of the events.

126. After submitting her appeal, Plaintiff received a letter from Dr. Christina Spearman,

stating that Dr. Spearman had reviewed Plaintiff's appeal request, and would only allow her

37
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 38 of 52

appeal to proceed on the allegations that her rights to a fair hearing were violated when the
questions she submitted here screened and reduced, and on the grounds that the sanctions
imposed were grossly disproportionate to the finds of responsibility. All of the other
complaints of Jane Doe were denied. It is unclear whether legal counsel or Title IX
coordinator reviewed or helped write this response. (See Exhibit 22 — Letter from Dr.
Spearman to Plaintiff).

127. By a letter dated June 20, 2019, Plaintiff requested that Dr. Spearman reconsider and
allow her to appeal on all grounds raised. (See Exhibit 23 — June 20, 2019 Letter from
Plaintiff to Dr. Spearman).

128. By an email dated June 24, 2019, Dr. Spearman refused to reconsider her decision. (See
Exhibit 23 — June 27, 2019 email from Dr. Spearman to Plaintiff).

129. The appeal hearing for both appeals took place on June 28, 2019.

N. Problems with the Appeal Process:

130. The Plaintiffs appeal was largely denied by Christina Spearman, Dean of Students. She
specifically stated that disagreement with the investigative report was not grounds for an
appeal, and that there was no evidence that anyone had not followed a fair and impartial
process to address this case. This essentially put the nail in the Plaintiff's coffin, as the
Appeals Board never revisited the findings or sanctions as a result.

131. The Appeals Panel focused solely on whether the Plaintiff's questions were considered
by the Original Hearing Panel, but they did not allow the questions to be asked of John Doe

3

or reconsider any of the findings and sanctions of the original Hearing Panel. They did not

38
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 39 of 52

change the sanctions, of course, because they never reassessed the case. It has to be asked
why?

132. David Tiscione admitted during the hearing that, in the original hearing, the Hearing
Panel gave a lot of weight to the witness statements and the investigative report, but neither
most of the witnesses nor the investigator were present at the Hearing for the Plaintiff to
cross-examine. It is unclear what weight the Panel gave to the investigator Findings and
Conclusions verses the Plaintiff's response to the witness statements, but might explain why
the Hearing Questions, largely asked by Mr. Tiscione, were focused on aspects of witness
statements that would show John Doe was unable to consent.

133. Because cases were bundled together, and both the Plaintiff and John Doe received the
same punishment. They were both found responsible for assaulting each other.

134. As Dave Tiscione described the sanctions process, it was very clear that he did not
consider John Doe a threat to the Plaintiff. Conversely, the Plaintiff was suspended for a
period of time because Mr. Tiscione further noted the need for additional protective factors
that would prevent her from harming John Doe upon her return to campus in the sanctions
process. He said this even though John Doe had visited her dorm after the incident occurred
and she had to request an order from the Title IX coordinator to keep him out of her dorm.

135. In addition, during the Appeals Hearing, new information was introduced to show that
John Doe was willing to lie to his parents about this case, and that he had serious, ongoing
problems with alcohol consumption that were not identified in the original hearing. Despite
this new information, the Appeals panel did not reconsider this case, or any of the evidence

or ask John Doe the questions that were filtered from the first hearing.

39
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 40 of 52

136. The Hearing Panel and Appeal board both ignored or discounted obvious physical
evidence in this case while accepting the allegations of John Doe, even though he claimed no
memory of the event. This was also the case even though John Doe indicated during the
Appeals Board that he has and would lie to persons about this case, and that he has a severe
alcohol problem. All of the proceedings and decisions in these cases were accomplished in
close consult with the Title IX attorney. Individually and in total, these actions violated the
Plaintiff's right to due process and an impartial and unbiased Hearing and Appeals hearing.

137. The Appeals Panel focus was very narrow, and only appeared to be overseeing that the
original Hearing Panel’s determination followed the process. The Appeals Panel did not
reexamine this case for its validity or accuracy. None of the Plaintiff's assertions that the
investigation and Original Hearing were acted upon. Nothing was changed in the outcome or
the punishment. The Appeals Hearing was a farce to account for the behavior of Mr.
Tiscione and not to review this case or the sanctions in any meaningful way.

138. Ina letter, dated July 12, 2019, Michal Puma, informed Plaintiff that the Appeal Board
had denied both Plaintiff's appeal and John Doe’s appeal, concluding that both parties
received a fair hearing and sanctions proportionate to the offenses found.

139. This letter informed Plaintiff that the decision against her was final and that she had no
further remedy.

COUNT I
Declaratory Judgment — Title IX

140. Plaintiff repeats and realleges paragraphs 1 throug 139 as if fully set forth herein.

40
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 41 of 52

141. Title IX of the Education Amendments of 1972, 20 U.S.C. §§ 1681-1688, and the
regulations promulgated thereunder require a school receiving federal funds to “adopt and
publish grievance procedures providing for the prompt and equitable resolution of student . .
. complaints alleging any form of sexual harassment, including sexual assault.2° These
procedures must “accord[ ] due process to both parties involved . . . 3!

142. Upon information and belief, Defendant receives federal funds and must comply with
Title IX.

143. The “prompt and equitable” procedures that a school must implement to “accord due
process to both parties involved” must include, at a minimum: (a) “[n]otice . . . of the
procedure, including how complaints may be filed”; (b) “[a]dequate, reliable, and impartial
investigation of complaints”; (c) “the opportunity to present witnesses and other evidence”;
and (d) “[dJjesignated and reasonably prompt timeframes for the major stages of the
complaint process.” A school must also ensure that all employees involved in the conduct of

the procedures have “adequate training as to what conduct constitutes sexual harassment,”
which includes “alleged sexual assaults.”

144. As written, the Defendant’s student disciplinary process in effect in the 2018-2019 school
year violated Title IX and the regulations thereunder, which have the force of law, including

the requirements that: the procedures comport with due process, be “prompt and equitable,”

 

30
31

34 CFR. § 106.8(b)
2001 Guidance at 20.
32 9001 Guidance at 21.

41
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 42 of 52

uphold the preponderance of the evidence standard, and Defendant deliver to Plaintiff
written notice of the outcome of the investigation and the rationale therefor.

145. Those violations include, but are not limited to, the following: (a) the lack of a
meaningful hearing process wherein Plaintiff had an opportunity to present evidence and
subject the evidence against her to any adversarial testing, (b) failure to provide Plaintiff
with written notice of the determination and the rationale therefore, (c) the lack of a
meaningful right to appeal, (d) excluding exculpatory evidence for Plaintiff from the hearing
in the form of the knife and (e) presuming Plaintiff’s guilt by maintaining a policy that
required no corroboration of the allegation against Plaintiff even where the complaining
witness claimed no recollection of the events.

146. As implemented, Defendant’s student disciplinary process in effect during the 2018-2019
school year, violated Title IX and the regulations thereunder, which have the force of law,
including the requirements that the procedures comport with due process, be “prompt and
equitable,” uphold the preponderance of the evidence standard, and Defendant deliver to
Plaintiff written notice of the outcome of the investigation and the rationale therefore. Those
violations, which are described above, include, but are not limited to, the following: (a) the
lack of a meaningful hearing process wherein Plaintiff had an opportunity to present
evidence and subject the evidence against her to any adversarial testing, (b) failure to provide
Plaintiff with written notice of the determination and the rationale therefor, (c) the lack of a
meaningful right to appeal, (d) and presuming Plaintiff's guilt by maintaining a policy that

explicitly states that corroboration of the allegations against Plaintiff is unnecessary.

42
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 43 of 52

147. As applied to Plaintiff, Defendant’s student disciplinary process in effect during the
2018-2019 school year violated Title [X and the regulations thereunder, which have the force
of law, including the requirements that the procedures comport with due process and be
“prompt and equitable.” Those violations which are described above, include, but are not
limited to, the following: (a) the failure to perform a threshold evaluation of the charge; (b)
the failure to conduct a “thorough, reliable and impartial” investigation with a trained
investigator; (c) the failure to set an appropriate, fair hearing date that would have allowed
Plaintiff to rely on exculpatory evidence; (d) the failure to provide fair and meaningful notice
of the charges; (e) the refusal to contact witnesses identified by Plaintiff; (f) the failure to
provide an unbiased disciplinary process and tribunal; (g) the failure to ensure that Plaintiff
be presumed innocent and that Defendant had the burden of proof; (h) the failure to ensure
that there be sufficient evidence to support the Investigator’s conclusion; (i) otherwise acting
to achieve a predetermined result, i.¢., a finding that Plaintiff committed sexual assault or
some related offense.

148. Pursuant to the provisions of 28 U.S.C. §§ 2201, 2202, and 1651, Plaintiff is entitled to
(a) a declaratory judgment that Defendant’s 2018-2019 student disciplinary process, as
written, violated Title [X (including its due process requirements); (b) a declaratory
judgment that the Defendant’s student disciplinary process as implemented, violated Title IX
(including its due process requirements); (c) a declaratory judgment that Defendant’s student
disciplinary process as applied to Plaintiff, violated Title IX (including its due process

requirements); and (d) further necessary or proper relief.

43
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 44 of 52

COUNT IT
Violation of Title [IX — Erroneous Outcome from a Flawed Proceeding

149. Plaintiff repeats and realleges paragraphs 1 through 148 as if fully set forth herein.

150. Title IX prohibits discrimination on the basis of sex in a school’s “education program or
activity,” which includes all of the school’s operations.

151. Upon information and belief, Defendant receives federal funds and must comply with
Title IX.

152. A victim of discrimination based on his or her gender has, under Title IX, a private right
of action against the offending school for monetary damages and equitable relief.

153. As set forth above, Defendant engaged in a series of rushed actions that ultimately
resulted in the erroneous finding that Plaintiff committed sexual assault. This represents
disparate treatment of Plaintiff by Defendant on the basis of her sex.

154. As fully set forth above, there were significant evidentiary weaknesses underlying
Defendant’s finding, including:

a. The absence of any evidence John Doe objected to the sexual contact,

b. The fact that John Doe got up and went into the bathroom on his own and used his
phone, (unlocking and texting clearly) by himself.

c. The fact that John Doe undressed himself down to his underwear and got into
Plaintiff's bed of his own accord.

d. The fact that John Doe asked Plaintiff if they could “fuck” several times.

e. The fact that when Plaintiff asked if John Doe was sure he wanted to have sex, and he

pointed to his erection and said, “What do you think?”

44
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 45 of 52

f. The fact that John Doe remained in Plaintiff's room and on her bed even as multiple
people stopped by.

g. The fact that John Doe removed his own underwear, got off the bed and went to his
wallet, pulled out his own condom, and put it on himself.

h. The fact that John Doe was an active participant in the sex, getting on top of Plaintiff
and asked her if he could choke her.

i. The fact that John Doe choked Plaintiff during sex.

j. The fact that John Doe Jack physically penetrated Plaintiff digitally with excessive
force, squeezed her harshly, asked Plaintiff to scratch him, called the Plaintiff obscene
names, and ejaculated.

k. The fact that John Doe removed the condom on his own and threw it on the floor.

1. The fact that John Doe got himself dressed without any assistance.

m. The fact that John Doe facetimed and texted several people immediately after sex.

n. The fact that John Doe packed up his own backpack, took out his knife, opened his
knife and left it on the floor, and carried his own backpack as he left the room.

o. The fact that John Doe spent the remainder of the night immediately after having sex
walking around, cognitive and able to ambulate, talking coherently to everyone about
what his version of what happened.

155. These errors occurred as a result of the school’s bias against accused students, which
resulted in the:

a. Failure to establish separate investigations and adjudications

45
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 46 of 52

. Failure to fully interview all witnesses, ask appropriate relevant questions, and present
all relevant evidence and witness statements in the investigator’s report,

. Potential bias and interest in finding the Plaintiff responsible to show compliance with
Title IX,

. No opportunity for the Plaintiff to question John Doe or other witnesses regarding the
allegations,

. No opportunity to view all the evidence, particularly exculpatory evidence,

No opportunity to review the evidence obtained during the investigative interviews
which were not recorded and were proven to be incomplete, biased, and not truthful as
summarized in the investigative report.

. Unnecessary haste in reaching a conclusion despite the federal government removing
the 60-day timeline for completing investigations,

. Failure of investigation to take into consideration John Doe’s state of mind in making
the allegations and whether they were instigated by his regret and/or friends’
retaliatory urging to report or in order to avoid consequences of underaged drinking.
Failure to respond to the Plaintiff's concerns about the fact that someone had told the
psychiatrist, Dina Sokal, she was the responsible party before the hearing.

Failure to investigate collaboration of witnesses during the investigative process

. Failure to consider the Plaintiffs account of the sexual encounter or consider multiple
items of physical evidence after determining that John Doe was not able to consent to

Sex.

46
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 47 of 52

1. Failure to review the Plaintiff's appeal and reexamine whether the Plaintiff had been
given adequate due process during the investigative and hearing process.

m. Failure to reconsider this case and culpability of the Plaintiff during the Appeals
process

156. In addition to the lack of evidence against Plaintiff, there were, as set forth above,
numerous procedural flaws that affected the proof, including the lack of an appropriate
investigation by a properly trained and unbiased investigator; the refusal to provide Plaintiff
with a hearing wherein she could actually contest the allegations against her, the prohibition
on Plaintiff being allowed to conduct her own investigation or contact any potential witness,
the presumption of guilt applied to Plaintiff from the outset, and the impermissible shifting
of the burden of proof to Plaintiff.

157. The erroneous outcome of the hearing and purported appeal can only be explained by
bias against the accused in cases involving allegations of sexual assault. This bias is reflected
in the patterns of decision making by Defendant throughout the entire process and by the
biased training agents of which Defendant received.

COUNT Hil
Negligence

158. Plaintiff repeats and realleges paragraphs 1 through 157 as if fully set forth herein.

159. Having put in place a student disciplinary process, including the Student Sexual
Misconduct Resolution Process, Defendant owed a duty of care to Plaintiff and others to
conduct that process in a non-negligent manner and with due care to avoid arbitrarily

dismissing students.

47
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 48 of 52

160. The conduct of Defendant and its agents fell below the applicable standard of care and
amounted to breaches of the duty of due care and incompetence. This conduct included, but
was not limited to, implementing its Policy in a manner that is biased against the accused,
failing to proceed with a presumption of innocence, and failing to implement the policy in a
manner that would result in a fair process, tilted to favor a particular outcome by not having
a fair and neutral fact finder and panel member.

161. These breaches of the duty of due care caused Plaintiff, in fact and proximately, to
sustain substantial injury, damage, and loss, including, but not limited to: mental anguish;
loss of trust; severe emotional distress; injury to reputation; past and future economic loss;
deprivations of due process; loss of educational opportunities; and loss of future career
prospects.

COUNT IV
Breach of Contract

162. Plaintiff repeats and realleges paragraphs 1 throug 161 as if fully set forth herein.

163. Atall times relevant hereto, a contractual relationship existed between Plaintiff and
Defendant. Loyola’s Community Standards handbook, which includes its sexual misconduct
policies and promises governing situations such as this one, the terms of which were
unilaterally promulgated by Defendant, comprise a contract.

164, Pursuant thereto, Defendant was required to act in accordance with its own procedures
and honor those principals in its investigations of complaints and in the process of

adjudicating complaints of sexual misconduct, and in resolving appeals brought to challenge

disciplinary decisions.

48
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 49 of 52

165. The promises set forth in Defendant’s Community Standards are and were supported by
valid consideration.
166. Plaintiff fully complied with all of her contractual obligations to Defendant, including
payment of tuition and compliance with enrollment procedures.
167. Based on the above facts and circumstances, Defendant breached its contractual
obligations to Plaintiff as the accused, by, among other things:
a. Discriminating against Plaintiff on the basis of her gender,
b. Failing to provide adequate policies and procedures for investigation and adjudication
of complaints of alleged sexual misconduct,
¢. Operating from a presumption that Plaintiff committed sexual assault,
d. Conducting a cursory, superficial, biased, and fundamentally unfair investigation,
hearing and appeal process,
e. Preventing Plaintiff from contacting witnesses,
f. Failing to allow Plaintiff to present a complete defense,
g. Rendering an adverse decision against Plaintiff without sufficient evidence to support
it,
h. Failing to impose a proportionate and reasonable sanction,
i. Issuing an arbitrary and capricious determination,
j- Misapplying Defendant’s own consent standard as elaborated in its Community
Standards, and

k. Failing to provide Plaintiff with an impartial process.

49
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 50 of 52

168. Asa direct, proximate, and foreseeable consequence of those breaches, Plaintiff sustained
significant damages, including, without limitation, loss of educational opportunities,
economic injuries, and other direct and consequential damages.

COUNT V
Breach of Covenant of Good Faith and Fair Dealing

169. Plaintiff repeats and realleges paragraphs 1 throug 168 as if fully set forth herein.

170. The contract between Defendant and Plaintiff imposed upon Defendant a duty of good
faith and fair dealing including, a duty to conduct a diligent, unbiased, and meaningful
investigation, adjudication, and appellate review.

171. Defendant breached and violated the covenant of good faith and fair dealing implied in its
agreement with Plaintiff by failing to conduct a diligent, unbiased, and meaningful
investigation, adjudication, and appellate review.

172. Asa direct, proximate, and foreseeable consequence of those breaches, Plaintiff sustained
significant damages, including, without limitation, loss of educational opportunities,
economic injuries, and other direct and consequential damages.

RELIEF REQUESTED

WHEREFORE, plaintiff prays for judgment against defendant, jointly and severally, and
asks this Court to:
1. issue a judgment that (a) declares the Defendant’s student disciplinary process,
including the Student Sexual Misconduct Resolution Process, as written, as implemented, and
as applied to Plaintiff, to be in violation of Title IX, including its due process requirements; (b)

requires Defendant to expunge the entire disciplinary proceeding from its records; (c) declares

50
Case 1:20-cv-01227-ELH Document1 Filed 05/14/20 Page 51 of 52

Defendant’s conduct to be wrongful, willful, intentional, and reckless; (d) prohibits Defendant
from referencing Plaintiff's disciplinary proceeding in the event of any third-party inquiry; and
(e) declares that upon any third-party inquiry, Plaintiff may reply in the negative as to any
question as to whether he has been accused of sexual misconduct or as to any similar question.

2. award plaintiff compensatory damages in an amount to be determined at trial, but not
less than $75,000.00 for mental anguish, loss of trust, severe emotional distress, serious mental
injury, injury to reputation, past and future economic loss, deprivations of due process, loss of
educational opportunities, loss of future career prospects, and other injuries proximately caused
by the wrongful conduct of defendant;

3. award plaintiff her attorney’s fees, disbursements, and costs pursuant to the provisions
of 42 U.S.C. § 1988(b) (relating to Title IX); or pursuant to any other statute or common law
doctrine providing for the award of attorney’s fees, disbursements, and/or costs;

4. award prejudgment interest; and grant such other and further relief as the Court may

deem just and proper.

DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury of all claims so triable.

51
 

Case 1:20-cv-01227-ELH Document 1 Filed 05/14/20 Page 52 of 52

 

 

Dated: 20
/ / Jane Doe
Dated: 2, LZ S2 O20 LAW OFFICE OF RICHARD P. ARNOLD

  

 

Richard P. Kmold. Bar ie 25 147°
Attomey for Plaintiff

39 West Lexington Streeet
Baltimore, MD 21201

Telephone: (301) 613-5550
richardpamold@hotmail.com

52
